DETAILED ACTION

	Acknowledgement is made of the response filed on 12/21/2020.  Claims 2-21 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 12/21/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No 10,467,709 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 2-21 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or fairly suggest either alone or in combination thereof:
Regarding claim 1, a computing system comprising: 
one or more hardware processors and;
a non-transitory memory having stored thereon instructions that are executable by the one or more hardware processors to cause the computing system to perform operations comprising:

determining, based on the location data generated from the one or more wireless communications hardware units, that a potential account overdraft exists for an account of a user of the user device;
generating a notification of the potential account overdraft, wherein the notification includes one or more electronically selectable options intended to prevent the potential account overdraft; and
causing the notification and the one or more electronically selectable options to be displayed on the user device;
regarding claim 10, a method, comprising:
a computer system receiving, from a user device, location data generated from one or more wireless communications hardware units of the user device, wherein the one or more wireless communications hardware units include at least one of a global positioning system (GPS) receiver or a wireless data network transmitter;
determining, based on the location data generated from the one or more wireless communications hardware units, that a potential account overdraft exists for an account of a user of the user device;
generating, at the computer system, a notification of the potential account overdraft, wherein the notification includes one or more electronically selectable options intended to prevent the potential account overdraft; and
transmitting the notification, including the one or more electronically selectable options, to the user device;

receiving, from a user device, location data generated from one or more wireless communications hardware units of the user device, wherein the one or more wireless communications hardware units include at least one of a global positioning system (GPS) receiver or a wireless data network transmitter;
determining, based on the location data generated from the one or more wireless communications hardware units, that a potential account overdraft exists for an account of a user of the user device;
determining one or more electronically selectable options that are intended to prevent the potential account overdraft;
generating a notification of the potential account overdraft, wherein the notification includes the one or more electronically selectable options; and
transmitting the notification, including the one or more electronically selectable options, to the user device.
Furthermore, claims 2-21 are allowable in view of the timely filing of the terminal disclaimer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARA ALZAIDA FRANKLIN whose telephone number is (571)272-2389.  The examiner can normally be reached on Jamara.franklin@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






January 13, 2021
JAF
/JAMARA A FRANKLIN/Primary Examiner, Art Unit 2876